FIFTH DIVISION
                                MCFADDEN,
                         BRANCH and PETERSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 14, 2016




In the Court of Appeals of Georgia
 A17A0038. DEBORAH JEAN RICHARDS WILLIAMS, et al. v.
     MINERVA TAX RECEIVABLES, LLC, et al.

      BRANCH, Judge.

      Minerva Tax Receivables, LLC (“Minerva”), filed a quiet title action against

Deborah Jean Richards Williams following a foreclosure sale. Williams filed

counterclaims against Minerva and additional counterclaim-defendants. The trial

court referred the matter to a special master, who issued a report finding that Minerva

was entitled to the property and that Williams’s counterclaims were an impermissible

collateral attack on the underlying foreclosure sale. Based upon the report, the trial

court entered final judgment in favor of Minerva and vested it with fee simple title

to the property free of Williams’s claims. The court ordered Minerva and Williams

to pay $3,179.73 each in special master’s fees within 30 days. Williams appeals.
       Minerva has moved to dismiss the appeal on the ground that Williams has not

paid her portion of the special master’s fee. Under OCGA § 9-7-22 (c),

       [t]he fees of an auditor, as determined and fixed by the judge, shall be
       included in and made a part of the judgment of the court. The fees of the
       auditor shall be assessed as court costs and shall be paid prior to the
       filing of any appeal from the judgment . . . .


In Davis v. Harpagon Co., 300 Ga. App. 644 (686 SE2d 259) (2009), we held that the

term “auditor” in OCGA § 9-7-22 (c) includes a special master appointed in a quiet

title action. Id. at 646 (1). Additionally, “the requirement to pay the assessed auditor

fees before filing an appeal ‘is mandatory and jurisdictional.’” Id. (citing Sorrentino

v. Boston Mut. Life Ins. Co., 206 Ga. App. 771, 772 (2) (426 SE2d 594) (1992)).

       Williams concedes that she has not paid her portion of the special master’s fee.

She argues, however, that the trial court should not have ordered her to pay the fee.

She cites Davis v. Harpagon Co., 281 Ga. 250 (637 SE2d 1) (2006), an earlier

interlocutory appeal in the Harpagon litigation, in which the Supreme Court ruled

that the trial court lost jurisdiction to assess interim special master’s fees after a notice

of appeal had been filed. Id. at 253 (8). That rule does not apply in this case, in which

the trial court entered a final judgment including an assessment of special master’s

fees before Williams filed her notice of appeal. Williams also argues that Minerva

                                             2
should be responsible for the entire special master’s fee because Minerva should have

lost below on the merits. But Williams has no right to challenge the merits of the trial

court’s ruling until she satisfies the jurisdictional requirements for a direct appeal,

including paying her portion of the special master’s fee.

      Because Williams has failed to satisfy this jurisdictional requirement,

Minerva’s motion to dismiss is hereby granted, and this appeal is hereby dismissed

for lack of jurisdiction. See Harpagon, 300 Ga. App. at 646 (1) (dismissing quiet title

appeal because appellant “has yet to pay the special master’s fees”).

      Appeal dismissed. McFadden and Peterson, JJ., concur.




                                           3